851. Petitioners bear the burden of demonstrating that extraordinary
                relief is warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228,
                88 P.3d 840, 844 (2004).
                              The documents before this court demonstrate that the district
                court entered a previous order in July 2014, providing that the child would
                remain with the parent not being deployed during the other parent's
                deployment. NRS 125C.0665 allows an order regarding the custodial
                responsibility of the child during a parent's deployment to be entered prior
                to the deployment of the parent and provides that such an order is binding
                on the court unless the standard for modifying custody is met. Having
                considered petitioner's arguments and the documents before this court, we
                conclude that petitioner has not met her burden of demonstrating that the
                district court acted arbitrarily or capriciously.   See NRS 34.160; NRS
                34.320; Pan, 120 Nev. at 228, 88 P.3d at 844; NRAP 21(b). Accordingly,
                we conclude that our intervention by extraordinary writ relief is not
                warranted, and we
                              ORDER the petition DENIED.'




                                           Pickering



                Parraguirre


                      "While petitioner also asserts that the district court should have
                held an expedited hearing on the motion under NRS 125C.0661, because
                the hearing on her motion has since been held, this court is unable to
                provide her any relief in this regard.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
cc: Hon. William S. Potter, District Judge, Family Court Division
     David L. Mann
     The Law Offices of Mandy J. McKellar
     Eighth District Court Clerk




                                   3